         Case 1:19-cr-10479-DJC Document 54-1 Filed 07/23/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                    v.                          )    Criminal No. 19-10479-DJC
                                                )
BRUCE SARTWELL,                                 )
               Defendant.                       )

                          PRELIMINARY ORDER OF FORFEITURE

CASPER, D.J.

       WHEREAS, on December 19, 2019, a federal grand jury sitting in the District of

Massachusetts returned a one-count Indictment, charging Bruce Sartwell (the “Defendant”) with

Possession of an Unregistered Firearm, in violation of 26 U.S.C. § 5861(d) (Count One);

       WHEREAS, the Indictment also included a Firearm Forfeiture Allegation, pursuant to 26

U.S.C. § 5872 and 28 U.S.C § 2461(c), which provided notice that the United States intended to

seek the forfeiture, upon acceptance of the plea of the Defendant, of the offense alleged in Count

One of the Indictment, of any firearm or ammunition involved in or used in any knowing

commission of the offense, and the property to be forfeited included, but was not limited to, the

following:

               a.        an AR-15 style rifle, bearing no manufacturer markings
                         or serial number, with a barrel length of less than 16 inches
                         and over length of less than 26 inches; and

               b.        153 rounds of 5.56 ammunition

(collectively, the “Firearm and Ammunition”);

       WHEREAS, on July 14, 2020, at a hearing pursuant to Rule 11 of the Federal Rules of

Criminal Procedure, the Defendant plead guilty to Count One of the Indictment;

       WHEREAS, at the hearing, the United States gave a restitution of the facts, and thus
          Case 1:19-cr-10479-DJC Document 54-1 Filed 07/23/20 Page 2 of 4



provided notice the United States intended to seek forfeiture of the Firearm and Ammunition on

the grounds the Firearm and Ammunition constituted any firearm or ammunition involved in or

used in any knowing commission of the offense the Defendant plead guilty to as charged in

Count One;

         WHEREAS, the Defendant did not object, and therefore consented to the forfeiture of the

Firearm and Ammunition;

         WHEREAS, in light of the Defendant’s guilty plea, the United States has established the

requisite nexus between the Firearm and Ammunition and the offense to which the Defendant

plead guilty, and accordingly, the Firearm and Ammunition are subject to forfeiture to the United

States pursuant to 26 U.S.C. § 5872 and 28 U.S.C § 2461(c); and

         WHEREAS, pursuant to 26 U.S.C. § 5872, 28 U.S.C § 2461(c) and Rule 32.2(b)(2) of

the Federal Rules of Criminal Procedure, the United States is now entitled to a Preliminary Order

of Forfeiture against the Firearm and Ammunition.

         ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

         The Court finds, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure,

that the United States has established the requisite nexus between the Firearm and Ammunition

and the offense to which the Defendant plead guilty.

         1.     The Court shall retain jurisdiction in this case for the purpose of enforcing this

Order.

         2.     Accordingly, all of Defendant's interests in the Firearm and Ammunition are

hereby forfeited to the United States of America for disposition pursuant to 26 U.S.C. § 5872 and

28 U.S.C § 2461(c).

         3.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

                                                  2
           Case 1:19-cr-10479-DJC Document 54-1 Filed 07/23/20 Page 3 of 4



United States is hereby authorized to seize the Firearm and Ammunition and maintain them in its

secure custody and control.

          4.    Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish, for thirty (30)

consecutive calendar days on the government forfeiture website www.forfeiture.gov, notice of

the Preliminary Order of Forfeiture and notice of the United States’ intent to dispose of the

Firearm and Ammunition.

          5.    Pursuant to 21 U.S.C. § 853(n)(1), the United States shall give, to the extent

practicable, direct written notice to any person known to have alleged an interest in the Firearm

and Ammunition to be forfeited.

          6.    Pursuant to 21 U.S.C. § 853(n)(2) and (3), the notice referred to above shall state:

(a) that any person, other than the Defendant, asserting a legal interest in the Firearm and

Ammunition, shall, within sixty (60) days after the first day of publication on the government

forfeiture website or within thirty (30) days after receipt of actual notice, whichever is earlier,

file a petition with the United States District Court in Boston, Massachusetts, requesting a

hearing to adjudicate the validity of his or her interest in the Firearm and Ammunition; and (b)

that the petition shall be signed by the petitioner under the penalty of perjury and shall set forth

the nature and extent of the petitioner’s right, title, or interest in the Firearm and Ammunition,

the time and circumstances of the petitioner’s acquisition of the right, title, or interest in the

Firearm and Ammunition, any additional facts supporting the petitioner’s claim, and the relief

sought.

          7.    Pursuant to 21 U.S.C. § 853(n)(7), following the Court’s disposition of all

petitions filed under 21 U.S.C. § 853(n)(6), or if no such petitions are filed following the

expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the

                                                   3
          Case 1:19-cr-10479-DJC Document 54-1 Filed 07/23/20 Page 4 of 4



United States of America shall have clear title to the Firearm and Ammunition.

         8.    Upon adjudication of all third party interests, this Court will enter a Final Order of

Forfeiture, pursuant to 26 U.S.C. § 5872, 28 U.S.C § 2461(c) and Rule 32.2(c) of the Federal

Rules of Criminal Procedure, in which all interests will be addressed.

         9.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture will become final as to the Defendant at the time of his

sentencing, will be part of the Defendant’s criminal sentence, and will be included in the

criminal judgment entered by this Court against him.


                                                       DENISE J. CASPER
                                                       United States District Judge

Dated:




                                                 4
